DETAILED ACTION
Applicant's proposed amendment after final, filed 18 January 2022, is acknowledged and has been entered.  Claims 1-43, 51, 60-64, and 68-70 have been cancelled.  Claims 44, 45, 47, 48, 50, 53, 55, 56, 58, 59, 65-67, and 71 have been amended.  No claims have been added.  Claims 44-50, 52-59, 65-67, and 71-73 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USSN 16/946,451 been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment filed 18 January 2022 in conjunction with the terminal disclaimer filed 28 December 2021 obviated the rejections of record.  Accordingly, 44-50, 52-59, 65-67, and 71-73 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643